Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 17/190,304 filed on 03/02/2021.
Claims 1-21 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/03/2021 appears to be in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to for the following reasons:
The Specification contains embedded hyperlinks and/or other forms of browser-executable code (at least paragraphs [0063], [00111] and [00118]).  Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code.  See MPEP § 608.01.
Paragraphs [0063], [00111] and [00118] seek to incorporate hyperlink accessible subject matter into the disclosure.  However, an incorporation by reference by hyperlink or other form of browser executable code is not permitted. See 37 CFR 1.57(e)  and MPEP § 608.01.  Appropriate correction is required.

Claim Objections
Claims 8, 14, and 16-18 are objected to because these claims do not begin with a capital letter.  See MPEP 608.01(m).  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the non-transitory machine-readable storage medium (claims 1-20) and method (claim 21) are directed to at least one potentially eligible category of subject matter (article of manufacture and process, respectively), and therefore satisfy Sep 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Mental Processes” and the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps that can be performed in the human mind (e.g., observation, evaluation, judgment, opinion) via determining steps, as well as managing personal behavior or interactions (human population location tracking, e.g., dwell-based activity related to places visited – See Specification at paragraph [0003], noting that “the number of internet-connected mobile computing devices and applications provides ever-increasing volumes of data that can be used to associate human behaviors with geographic positions”) and managing commercial interactions (e.g., marketing or sales activities or behaviors) since the claimed operations are applicable to marketing (Specification at paragraph [0003]).  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
obtaining, with a computer system, a set of geographic places of interest; obtaining, with the computer system, a set of location identifiers of mobile computing devices, the set of location identifiers of the mobile computing devices being based on a set of wireless signals transmitted or received by a set of mobile computing devices (The “obtaining” steps cover activity for managing personal behavior or relationships or interactions or commercial/marketing activity identified above, and may also be considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d));
determining, with the computer system, a set of geographic unit tiles based on the set of geographic places of interest; determining, with the computer system, a subset of the set of location identifiers of mobile computing devices based on members of the subset of the set of location identifiers having a respective location associated with a respective location identifier within one of the places of interest; determining, with the computer system, a subset of the mobile computing devices based on the subset of the set of location identifiers of mobile computing devices, wherein each of the subset of the mobile computing devices is associated with one location identifier in the subset of the set of location identifiers of mobile computing devices; determining, with the computer system, a set of dwell-based values based on the subset of the set of mobile computing devices, wherein the set of dwell-based values is based on an amount of mobile computing devices from the subset of the set of mobile computing devices indicated to have visited one of the set of geographic unit tiles outside a boundary of a set of locations associated with the set of location identifiers; determining, with the computer system, a set of threshold-satisfying geographic unit tiles based on the set of dwell-based values and a threshold, wherein the set of threshold-satisfying geographic unit tiles satisfies the threshold (Each of the “determining” steps, but for the generic computer system, could be performed in the human mind or with the aid of pen and paper, and also cover activity for managing personal behavior or relationships/interactions or commercial/marketing activity as noted above); and
storing the set of threshold-satisfying geographic unit tiles in the computer system (This step describes activity that is part of the abstract idea noted above or, at most, ancillary activity directly in support thereof, and even if evaluated as an additional element, the “storing” amounts to insignificant extra-solution output activity, which is not indicative of a practical application nor does this activity add significantly more to the claim.  MPEP 2106.05(g). See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976).
Independent claim 21 recites similar limitations as claim 1 and is therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements recited independent claims 1 and 21 include a non-transitory machine-readable medium.  The claim language referring to mobile devices and wireless signals are not positively recited as performing any activities, but instead are merely recited as descriptive labels to identify the type of data obtained (and such descriptive information falls within the scope of the abstract idea itself), and thus are not “additional elements.”  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements to implement the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, 
Even of the mobile computing devices were positively recited (instead of their current recitation as descriptive labels pertaining to the type of data obtained) and evaluated as an additional element, the mobile devices are also understood as generic computers (Spec. at paragraph [0024]) which, similar to the computer system recited for performing each of the steps of the claim, is insufficient to integrate the claim into a practical application.  MPEP 2106.05(f).  Lastly, even if the claim elements for obtaining, storing, and wireless signals transmitted are  not deemed part of the abstract idea, these steps at most directed to insignificant extra-solution data gathering and output activity, which is insufficient to integrate the claim into a practical application.  MPEP 2106.05(g).
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements recited independent claims 1 and 21 include a non-transitory machine-readable medium.  The claim language referring to mobile devices and wireless signals are not positively recited as performing any activities, but instead are merely recited as descriptive labels to identify the type of data obtained (and such descriptive information falls within the scope of the abstract idea itself), and thus are not “additional elements.”  These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to implement the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment, and which does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at paragraphs [0024] and [0128] – e.g., “For example, computer system 1000 may include or be a combination of a cloud-computing system, a data center, a server rack, a server, a virtual Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Even of the mobile computing devices were positively recited (instead of their current recitation as descriptive labels describing the type of obtained data) and evaluated as an additional element, the mobile devices are also understood as generic computers (Spec. at paragraph [0024]) which, similar to the computer system recited for performing each of the steps of the claim, is insufficient to add significantly more to the claims.
Lastly, even if the claim elements for obtaining, storing, and wireless signals transmitted are not deemed part of the abstract idea, these steps at most directed to insignificant extra-solution data gathering and output activity, which has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
obtaining a second set of geographic places of interest…” (claim 4), “obtaining a set of labels…” (claim 6), “obtaining internet activity…”  (claim 8), “obtaining a signal time …” (claim 17) are considered insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor sufficient to add significantly more since this data gathering activity amounts to well-understood and conventional activity, as noted in MPEP 2106.05(d).  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-21 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Milton (US 2018/0040011).

Claims 1/21:  As per claim 1, Milton teaches a machine-readable medium storing instructions that, when executed by one or more processors (paragraphs 7, 215, and Fig. 10:   may include a non-transitory computer readable storage medium that may have program instructions stored thereon that are executable by a computer processor), effectuate operations comprising:
obtaining, with a computer system, a set of geographic places of interest (paragraphs 23-25, 141, 171, and Fig. 4:  e.g.,   embodiments may obtain one or more places of interest, as indicated by block 100; ingest large amounts of raw movement data (e.g., the logs described below containing timestamped geolocations) layered over a relatively rich basemap of high-fidelity places (e.g., the places of interest or tiles in the below-described geographic information system (GIS), which may include a hierarchical taxonomy of places of interest associated with bounding polygons defined by latitude and longitude coordinates (e.g., with 10 or 1 meter or better accuracy resolution), like the locations and boundaries of auto dealerships, retail stores, municipal boundaries, land use zoning, transit routes, roads, residential parcels, and the like); embodiments may include receiving from the user a set of geographic places where visits are to be measured);
obtaining, with the computer system, a set of location identifiers of mobile computing devices, the set of location identifiers of the mobile computing devices being based on a set of wireless signals transmitted or received by a set of mobile computing devices (paragraphs 25, 43, 115, 122, 139, 145, 158, 187, and Fig. 4:  e.g., In some cases, the user devices 18 include a location sensor, such as a global positioning system (GPS) sensor (or GLONASS, Galileo, or Compass sensor) or other components by which geographic location is obtained, for instance, based on the current wireless environment of the mobile device, like SSIDs of nearby wireless base stations, or identifiers of cellular towers in range…in some cases, geographic location is determined based on a cell tower to which a device 18 is wirelessly connected; In some cases, the population is identified from network logs like those described above, and in some cases, records in the network logs may include time-stamped records of communications between individual user computing devices and remote servers, in some cases, including geolocations of the user computing device at the time of the exchange and a device identifier of the user device;  In some cases, timing signals in WiFi beacons may be used to determine geolocation relatively accurately based on a time of flight from an access point or set of access point);
determining, with the computer system, a set of geographic unit tiles based on the set of geographic places of interest (paragraphs 23, 27, 141, 190, 205, and Figs. 8-9:  e.g., For example, some embodiments may pre-calculate an index that maps tile identifiers to places of interest that overlap those tiles. Some embodiments may determine which tiles overlap a confidence area and then access the entries for those tiles in the index to obtain a set of places of interest that are potential responses to a confidence area query; In some embodiments, the places of interest may be specified in terms of collections of tiles, and in some cases time tiles, for example, tiles overlaying each store location of a given advertiser, or tiles overlaying each geographic area; some embodiments may pre-calculate an index that maps tile identifiers to places of interest that overlap those tiles. Some embodiments may determine which tiles overlap a confidence area and then access the entries for those tiles in the index to obtain a set of places of interest);
determining, with the computer system, a subset of the set of location identifiers of mobile computing devices based on members of the subset of the set of location identifiers having a respective location associated with a respective location identifier within one of the places of interest (paragraph 147 and Figs. 4-6: e.g., determining whether devices engaging in network communications referencing those geolocations have device identifiers belonging in one of these collections. Some embodiments may assign a subset of the geolocations to the various collections by first filtering from the obtain geolocations those that correspond to, e.g., are within, one of the places of interest. For example, some embodiments may determine visits to the places of interest appearing within the obtain geolocations
determining, with the computer system, a subset of the mobile computing devices based on the subset of the set of location identifiers of mobile computing devices, wherein each of the subset of the mobile computing devices is associated with one location identifier in the subset of the set of location identifiers of mobile computing devices (paragraphs 147-149, 172, 184, 202, and Figs. 4-6: e.g., filtering from the obtain geolocations those that correspond to, e.g., are within, one of the places of interest. For example, some embodiments may determine visits to the places of interest appearing within the obtain geolocations; determine a respective amount of visits to at least some of the one or more places of interest attributable to the treatment based on the geolocation assignments, as indicated by block 112; may identify a set of tiles within or overlapping a polygon corresponding to each place, forming an index that maps polygon identifiers to sets of overlapped tiles, and some embodiments may then determine whether the geolocations obtained in step 132 fall within the responsive tiles);
determining, with the computer system, a set of dwell-based values based on the subset of the set of mobile computing devices, wherein the set of dwell-based values is based on an amount of mobile computing devices from the subset of the set of mobile computing devices indicated to have visited one of the set of geographic unit tiles outside a boundary of a set of locations associated with the set of location identifiers (paragraphs 22-27, 105, 147-149, 186, 191-196, 201-203, 209, and Figs. 7-8:  organize spatial and temporal data in a graph to rapidly and accurately determine most likely dwell locations (e.g., places determined to have been visited for more than a threshold amount of time (like 2 minutes, 5 minutes, 15 minutes, or one hour) with more than a threshold probability (like 50%, 80%, 90%, or 95%) for a set of visits or other geolocations;  probabilities may be calculated for each of a set of polygons representing places within some threshold distance (like a radius of the range) of (or grid square containing) a group of reported geolocations from given mobile computing device determined to be clustered in time and space (e.g., within a radius measured relative to a measure of central tendency of the cluster or grid square containing the value yielded by the measure of central tendency); With these sets of candidate places of interest overlapping the geolocations or confidence areas of those geolocations, some embodiments may form a device-dwell graph, as indicated by block 162. In some embodiments, the device-dwell graph may have nodes corresponding to the candidate places of interest [which may be geographic unit tiles, see par. 53] and edges indicating which candidate places of interest were responsive to the same reported geolocation or confidence area in a query;  determination may include classifying a corresponding strongly connected component as representing a device dwell; infer visits to geofences…detecting and analyzing visits to by any one of more than 20, and in many cases, more than 100 different geographic locations (e.g., defined by regular tiles and in some cases by bounding polygons); may then identify every edge of the current node in the device-dwell graph, determine which of the edges connect to nodes that have not yet been visited in the list, and then call itself with those nodes that have not yet been visited; embodiments may implement a pipeline that ingests time-stamped, device-identified, geolocation coordinates and outputs a sequence of places visited (e.g., “dwells,” or places of interest that likely correspond to a collection of (potentially noisy) geolocations relatively close to one another in time and space);  In some embodiments, modifying may include flagging the place of interest for human review or adjusting one or more vertices of the place of interest to be some increment, like 10% or 20%, closer to the geolocation's outside the place of interest that led to the selection. Similar adjustments may be made where geolocations never fall outside the place of interest or near its perimeter to reduce the size of the place of interest bounding polygon. Over time, such adjustments are expected to gradually update the polygon for the place of interest, while remaining robust to outlier geolocations);
determining, with the computer system, a set of threshold-satisfying geographic unit tiles based on the set of dwell-based values and a threshold, wherein the set of threshold-satisfying geographic unit tiles satisfies the threshold (paragraphs 22, 27, and 193:  e.g., embodiments implement any of the various permutations of the below-described techniques to organize spatial and temporal data in a graph to rapidly and accurately determine most likely dwell locations (e.g., places determined to have been visited for more than a threshold amount of time (like 2 minutes, 5 minutes, 15 minutes, or one hour) with more than a threshold probability (like 50%, 80%, 90%, or 95%) for a set of visits or other geolocations reported by a mobile computing device; Some embodiments may prune the device-dwell graph to remove those edges in which one or both of such probabilities are less than a threshold; In some embodiments, edges connect neighboring (spatial) nodes that some embodiments model with a significant probability (e.g., having greater than a threshold probability of being visited) during a visit. In some implementations, edges reflect co-occurrences in a visit. This is expected to result in the resulting device-dwell graph having strongly connected components, where each connected component captures repetitive behavior for that device over time. A connected component is used, in some cases, as a candidate dwell, and nodes within the connected component represent the candidate locations (e.g., tiles, places of interest, or interior of a cluster hull) for that dwell. Using the spatial and time-based features for these connected components, some embodiments may then extract likely dwells for a device); and
storing the set of threshold-satisfying geographic unit tiles in the computer system (paragraphs 143, 193-194, 202-206, and Fig. 7:  e.g., results may be stored in a data structure amenable to relatively fast interrogation to determine whether a given device identifier corresponds to a particular collection; store the selected place of interest in association with an identifier of the mobile computing device of the current location history; device-dwell graph may have nodes corresponding to the candidate places of interest and edges indicating which candidate places of interest were responsive to the same reported geolocation or confidence area in a query. As noted above, in some cases the edges have attributes that indicate respective probabilities of pairs of nodes connected by the respective edges being a place of interest at which the mobile computing device is or was disposed; graph may be stored in a graph database, such as Neo4J™ (or other database having index-free adjacency), or the graph may be maintained in one of these other encodings, either committed to persistent storage or maintained in system memory for relatively fast access).

Claim 21 is directed to a method that includes substantially similar limitations as those discussed above in the rejection of claim 1.  Milton teaches a method for performing the limitations discussed above (Milton 

Claim 2:  Milton further teaches wherein determining the subset of the set of location identifiers of mobile computing devices comprises determining whether a location associated with a location identifier is in one of the set of geographic places of interest using a ray casting algorithm or a winding number algorithm (paragraph 185:  Some embodiments may determine the confidence area with a ray-casting algorithm that determines a distance traveled until an integral of the inverse of error along the ray satisfies a threshold).

Claim 3:  Milton further teaches building a graph that comprises graph nodes based the set of geographic places of interest and the set of threshold-satisfying geographic unit tiles, wherein a first node of the graph nodes corresponds to one of the set of geographic places of interest, and wherein a second node of the graph nodes correspond to one of the set of threshold-satisfying geographic unit tiles, and wherein the graph further comprises a node connection between the first node and the second node; and determining a zone of co-visited devices based on the node connection (paragraphs 27 and 67: generate time-based features for every node in the graph. In some embodiments, edges connect neighboring (spatial) nodes that some embodiments model with a significant probability (e.g., having greater than a threshold probability of being visited) during a visit. In some implementations, edges reflect co-occurrences in a visit. This is expected to result in the resulting device-dwell graph having strongly connected components, where each connected component captures repetitive behavior for that device over time. A connected component is used, in some cases, as a candidate dwell, and nodes within the connected component represent the candidate locations (e.g., tiles, places of interest, or interior of a cluster hull) for that dwell).

Claim 4: Milton further teaches wherein the set of geographic places of interest is a first set of geographic places of interest, and wherein determining the set of geographic unit tiles comprises: obtaining a second set of geographic places of interest; and setting boundaries of a subset of the set of geographic unit tiles based on the second set of geographic places of interest, wherein the set of geographic unit tiles comprises the subset of the set of geographic unit tiles (paragraphs 53-56, 141, 147, 171, and 184: e.g., Next, some embodiments may obtain one or more places of interest, as indicated by block 100. In some embodiments, the places of interest may be specified in terms of collections of tiles, and in some cases time tiles, for example, tiles overlaying each store location of a given advertiser, or tiles overlaying each geographic area in which a government entity wishes to measure a visitation rate result. In some embodiments, the places of interest are specified as polygons having vertices corresponding to the boundaries of such places. In some embodiments, the number of places of interest may be relatively large, for example, more than 50 places of interest appearing in a metropolitan area, a state, or a country;  some embodiments divide each tile into subsets of some duration of time, such as one week, one month, or one year, and attributes of the tile are recorded for subsets of that period of time; may assign a subset of the geolocations to the various collections by first filtering from the obtain geolocations those that correspond to, e.g., are within, one of the places of interest. For example, some embodiments may determine visits to the places of interest appearing within the obtain geolocations and, then, assign those visits to either the treatment collection or the control collection as indicated; determining a respective set of candidate places of interest for a subset of geolocations in the location history, for instance, a subset designated as having not yet been processed by process 150 in memory. In some embodiments, the operation 160 may include querying a GIS for places of interest that overlap geolocations in the location history).

Claim 5:  Milton further teaches determining a set of threshold-satisfying places of interest based on a comparison of a second threshold and each respective dwell-based value of the set of dwell-based values (paragraphs 22, 91, 193, and claim 9:  e.g.,  determine most likely dwell locations (e.g., places determined to have been visited for more than a threshold amount of time (like 2 minutes, 5 minutes, 15 minutes, or one hour) with more than a threshold probability (like 50%, 80%, 90%, or 95%) for a set of visits or other geolocations reported by a mobile computing device; in some cases the edges have attributes that indicate respective probabilities of pairs of nodes connected by the respective edges being a place of interest at which the mobile computing device is or was disposed. Some embodiments may prune the device-dwell 

Claim 6:  Milton further teaches obtaining a set of labels, wherein each of the set of labels is associated with at least one of the first set of geographic places of interest or the second set of geographic places of interest; and indicating the set of labels on a region map comprising the set of geographic places of interest and the set of threshold-satisfying places of interest (paragraphs 25, 141, 174, and 190:  the precise place being visited is determined by laying the projected location against a relatively accurate base map (e.g., place polygons in the GIS below); obtain one or more places of interest, as indicated by block 100. In some embodiments, the places of interest may be specified in terms of collections of tiles, and in some cases time tiles, for example, tiles overlaying each store location of a given advertiser, or tiles overlaying each geographic area in which a government entity wishes to measure a visitation rate result. In some embodiments, the places of interest are specified as polygons having vertices corresponding to the boundaries of such places; some embodiments may pre-calculate an index that maps tile identifiers to places of interest that overlap those tiles. Some embodiments may determine which tiles overlap a confidence area and then access the entries for those tiles in the index to obtain a set of places of interest that are potential responses to a confidence area query).

Claim 7:  Milton further teaches obtaining a first label associated with a first place from the first set of geographic places of interest and a second label associated with a second place from the second set of geographic places of interest, wherein determining the set of threshold-satisfying geographic unit tiles comprises determining that the first label is identical to the second label (paragraphs 146, 167, and 190:  geolocations are reported as places visited, or some embodiments may compare the geolocations to the list of places of interest to determine whether the geolocations correspond to visit;  For example, some embodiments may pre-calculate an index that maps tile identifiers to places of interest that overlap those tiles. Some embodiments may determine which tiles overlap a confidence area and then access the entries for those tiles in the index to obtain a set of places of interest that are potential responses to a confidence area query. In some cases, tile identifiers are based on (e.g., expressed as) a concatenation of latitude and 

Claim 8:   Milton further teaches obtaining internet activity data based on a set of wireless data sessions associated with the subset of the set of mobile computing devices; determining a first set of labels based on the internet activity data; obtaining a second set of labels associated with the second set of geographic places of interest; determining whether a shared label exists between the first set of labels and the second set of labels; and in response to a determination that the shared label exists, indicate a candidate place of interest associated with the shared label on a region map (paragraphs 30-31, 43, 139, 152, 157-159, 162, 178, and 190:  e.g.,  In other cases, geographic locations are inferred by, for instance, an IP address through which a given device 18 communicates via the Internet;  For example, some embodiments may match user devices based on those user devices sharing the same public IP address in at least some of the network traffic logs. In many cases, local area networks, such as local area networks in an a user's place of employment or in their home, may share a single public facing IP address with a plurality of client devices on the local area network, for instance, using network address translation in a wireless router; To distinguish between these distinct residential dwellings within the same placed designation, some embodiments may use a pairing of public IP address, such as a public IP address of a shared router of a home network, and the designation of place to uniquely identify residential dwellings where multiple such dwellings occur within a single identifier of a geographic place; may pre-calculate an index that maps tile identifiers to places of interest that overlap those tiles).

Claim 9:  Milton further teaches determining a set of second-association devices based on the subset of the set of mobile computing devices, wherein determining the set of second-association devices comprises determining that each of the set of second-association devices had visited at least one of the set of threshold-satisfying geographic unit tiles (paragraphs 4, 22, 65, 84, 145-146, 170, 174, 188, 202, and 205-206:  indicating whether a given user is currently within a tile having a particular attribute score (or collection of attribute scores) above a threshold, whether a given user has visited tiles having a particular attribute score above a threshold at particular times more than a threshold amount of times within some trailing duration, and the like; obtain geolocations may be identifiers of places visited by the mobile computing devices, for instance, obtained by querying a places visited API of a geolocation framework executing on the mobile device; visitation rate may be determined by dividing the number of people who receive content into the number of people who visited a place, as indicated by their mobile computing device being carried by them into the place, and the mobile computing device reporting back a geolocation indicative of the visit;  In some cases, the strongly connected component may correspond to a set of candidate places of interest potentially visited by a user, but uncertainty in reported geolocations from mobile computing devices may make it difficult to distinguish which of the places of interest was actually visited. Some embodiments may make an aggregate decision across the strongly connected component to identify which of those places of interest was likely visited (or most likely visited) in a manger that constitutes a dwell, or whether multiple places of interest, such as a subset of nodes in the strongly connected component were the actual subject of such visits; may infer a population score for the place of interest over time and store those scores in association with the place of interest. In another example, attributes of a user profile associated with the location history may be attributed to the place of interest, for instance, designating the place of interest as scoring relatively highly for users having an affinity for golf during weekend hours).

Claim 10:  Milton further teaches wherein determining the set of geographic unit tiles comprises: determining a set of cluster centroids based on the set of location identifiers using clustering; and wherein determining the set of geographic unit tiles comprises determining the set of geographic unit tiles based on the set of cluster centroids (paragraphs 26 and 177:  probabilities may be calculated for each of a set of 

Claim 11:  Milton further teaches, wherein each of the set of geographic unit tiles has an area greater than or equal to an area of each of the set of geographic places of interest (paragraphs 27, 141, 172, 178, Figs. 7-8, and claim 7: e.g., determining that the pair of nodes correspond to places of interest with greater than the threshold probability of having been visited by the mobile computing device comprises: integrating a given probability surface of another given geographic confidence area over a geographic area within a perimeter of the place of interest of one of the pair of node; the tiles may be square tiles uniquely identified by a latitude and longitude specifying the tile area, and a geolocation may be determined 

Claim 12:  Milton further teaches wherein the subset of the set of mobile computing devices is a first subset of the set of mobile computing devices (paragraph 147 and Figs. 4-6: e.g., determining whether devices engaging in network communications referencing those geolocations have device identifiers belonging in one of these collections. Some embodiments may assign a subset of the geolocations to the various collections by first filtering from the obtain geolocations those that correspond to, e.g., are within, one of the places of interest. For example, some embodiments may determine visits to the places of interest appearing within the obtain geolocations), and wherein determining the set of dwell-based values comprises: determining, for each respective geographic unit tile, a second subset of the set of mobile computing devices based on a count of the subset of the set of mobile computing devices indicated to have visited the respective geographic unit tile; and determining the subset of the set of mobile computing devices based on a set of ratios of the second subset of the set of mobile computing devices and the first subset of the set of mobile computing devices (paragraph 174:  In some embodiments, the visitation rate may be determined by dividing the number of people who receive content into the number of people who visited a place, as indicated by their mobile computing device being carried by them into the place, and the mobile computing device reporting back a geolocation indicative of the visit. In some cases, changes in such rates over time may be determined, or some embodiments may determine differences in such rates between those who received the content and those that did not (e.g., with the control group selection technique discussed above) (each of these differentials also constituting a type of place visitation rate)).

Claim 13:  Milton further teaches obtaining a set of signal times associated with the set of location identifiers; and determine a visitation sequence based on the set of signal times, wherein the visitation sequence comprises an ordered sequence of geographic unit tiles comprising at least one of the set of geographic places of interest (paragraphs 24, 43, 56, 61, 192, 201, and 205:  e.g., may implement a pipeline that ingests time-stamped, device-identified, geolocation coordinates and outputs a sequence of places visited (e.g., “dwells,” or places of interest that likely correspond to a collection of (potentially noisy) geolocations relatively close to one another in time and space). The dwells pipeline may take the visitation stream data for a device (over time) as input and transform and collapse this information into a “device-dwell graph.” The nodes in this underlying graph data structure may represent locations at which a dwell has occurred).

Claim 14:  Milton further teaches wherein locations associated with the set of location identifiers comprise at least three dimensions (paragraphs 23, 25, 26, 54, 56, 75, 96, 141, 172-174, 189-190, 204, and 208: For example, dimensions of the vector may include the current time, or corresponding time tile designation of the user, attributes of the user's current geolocation, such as tile attributes, and various attributes of a user profile or data in user location history of a user corresponding to a device identifier in the request for content; the places of interest are specified as polygons [i.e., having any number of a plurality of dimensions] having vertices corresponding to the boundaries of such places; determinations may be made for each of several different content items and rates may be determined on an audience by audience bases, thereby forming a four dimensional matrix, with the other two of the dimensions being areas where the content was sent and places visited).

Claim 15:  Milton further teaches wherein the threshold is a first threshold (paragraphs 22 and 26:  rapidly and accurately determine most likely dwell locations (e.g., places determined to have been visited for more than a threshold amount of time (like 2 minutes, 5 minutes, 15 minutes, or one hour) with more than a threshold probability (like 50%, 80%, 90%, or 95%) for a set of visits or other geolocations reported by a mobile computing device), and wherein operations further comprise: determining a second set of threshold-satisfying geographic unit tiles based on the set of dwell-based values and a second threshold, wherein each of the set of threshold-satisfying geographic unit tiles is associated with a respective dwell-based value that satisfies the second threshold, and wherein the second threshold is greater than the first threshold; and building a zone of co-visited devices based on the set of geographic places of interest and the second set of threshold-satisfying geographic unit tiles (paragraphs 27, 63, 66-67, 74, and 201-202: In some embodiments, this determination may include classifying a corresponding strongly connected component as representing a device dwell based on: an amount of time-stamped geolocations corresponding to the respective strongly connected component, an amount of time between at least some time stamps of the corresponding time-stamped geolocations, and an amount of time spanned by corresponding time-stamped geolocations less than a threshold amount of time apart and in a sequence that is not interrupted by more than a threshold amount of time-stamped geolocations in the location history that do not correspond to the respective strongly connected component;  In some embodiments, edges connect neighboring (spatial) nodes that some embodiments model with a significant probability (e.g., having greater than a threshold probability of being visited) during a visit. In some implementations, edges reflect co-occurrences in a visit. This is expected to result in the resulting device-dwell graph having strongly connected components, where each connected component captures repetitive behavior for that device over time; index may be created for each attribute that identifies tiles where users having relatively strong scores (e.g. above a threshold) for the respective attribute tend to co-occur at given times).

Claim 16:  Milton further teaches wherein the set of geographic places of interest comprises a plurality of places of interest, and wherein the threshold is determined based on dwell-based values associated with the set of geographic places of interest (paragraphs 16, 22, 24, 27, 193, and 202:  e.g.,  organize spatial and temporal data in a graph to rapidly and accurately determine most likely dwell locations (e.g., places determined to have been visited for more than a threshold amount of time (like 2 minutes, 5 minutes, 15 minutes, or one hour) with more than a threshold probability (like 50%, 80%, 90%, or 95%) for a set of visits or other geolocations reported by a mobile computing device;  outputs a sequence of places visited (e.g., “dwells,” or places of interest that likely correspond to a collection of (potentially noisy) geolocations relatively close to one another in time and space); Some embodiments may make an aggregate decision across the strongly connected component to identify which of those places of interest 

Claim 17:  Milton further teaches wherein determining the set of dwell-based values based on the subset of the set of mobile computing devices comprises: obtaining a signal time associated with a first location identifier of a device in the subset of the set of mobile computing devices based on the set of wireless signals, wherein a location associated with the first location identifier is in one of the set of geographic places of interest (-paragraphs 25, 43, 115, 122, 139, 145, 158, 187, and Fig. 4:  e.g., In some cases, the user devices 18 include a location sensor, such as a global positioning system (GPS) sensor (or GLONASS, Galileo, or Compass sensor) or other components by which geographic location is obtained, for instance, based on the current wireless environment of the mobile device, like SSIDs of nearby wireless base stations, or identifiers of cellular towers in range…in some cases, geographic location is determined based on a cell tower to which a device 18 is wirelessly connected; In some cases, the population is identified from network logs like those described above, and in some cases, records in the network logs may include time-stamped records of communications between individual user computing devices and remote servers, in some cases, including geolocations of the user computing device at the time of the exchange and a device identifier of the user device;  In some cases, timing signals in WiFi beacons may be used to determine geolocation relatively accurately based on a time of flight from an access point or set of access point); determining a temporally-proximate set of locations based on the signal time and a travel time interval, wherein each of the temporally-proximate set of locations have an associated signal time that is within the travel time interval of the signal time; and determining the subset of the set of location identifiers based on the temporally-proximate set of locations (paragraph 187:  e.g. . In some cases, timing signals in WiFi beacons may be used to determine geolocation relatively accurately based on a time of flight from an access point or set of access points. In some embodiments, the confidence area or parameter upon which the confidence areas are determined may be reported by the mobile computing device in association with the geolocation, for example, a count of a number of satellites upon which a GPS measurement is based may indicate an amount of potential error in the measurement. Geolocations 

Claim 18:  Milton further teaches filtering the set of wireless signals based on a dwell duration threshold, wherein each of the subset of the set of mobile computing devices are associated with at least one dwell duration that satisfies the dwell duration threshold (paragraphs 22, 24, 27, and 201:  e.g., organize spatial and temporal data in a graph to rapidly and accurately determine most likely dwell locations (e.g., places determined to have been visited for more than a threshold amount of time (like 2 minutes, 5 minutes, 15 minutes, or one hour) with more than a threshold probability (like 50%, 80%, 90%, or 95%) for a set of visits or other geolocations reported by a mobile computing device; Using the spatial and time-based features for these connected components, some embodiments may then extract likely dwells for a device).

Claim 19:  Milton further teaches filtering the set of wireless signals based on a time-of-day interval, wherein each of the set of location identifiers is associated with wireless signal time that is within the time-of-day interval (paragraphs 43, 55, 61, 63, and 75:  e.g., some embodiments divide each tile into subsets of some duration of time, such as one week, one month, or one year, and attributes of the tile are recorded for subsets of that period of time. For example, the period of time may be one week, and each tile may be 

Claim 20:  Milton further teaches wherein: determining the set of dwell-based values comprise steps for determining dwell-based values (paragraphs 6, 16, 24, and Fig. 7:  embodiments may implement a pipeline that ingests time-stamped, device-identified, geolocation coordinates and outputs a sequence of places visited (e.g., “dwells,” or places of interest that likely correspond to a collection of (potentially noisy) geolocations relatively close to one another in time and space). The dwells pipeline may take the visitation stream data for a device (over time) as input and transform and collapse this information into a “device-dwell graph”; aspects include a process that determines a device-dwell graph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mapping Urban Areas Using a Combination of Remote Sensing and Geolocation Data. Xia, Nan; Cheng, Liang; Li, ManChun. Remote Sensing 11.12 MDPI AG. (Feb 2019):  discloses gathering and analyzing geolocation data using geographic tiles, grid values, and the like.
Park et al. (US 2016/0037298):  discloses features for automatically recognizing a point of interest.
Yamazaki et al. (US 2020/0053511):  discloses features for managing historical geolocation data for a plurality of mobile devices, including determining that a mobile device dwelled at a particular geolocation within a plurality of geolocations for a predetermined amount of time (at least paragraph 18).
Jones (US 2016/0360360):  discloses geofence information delivery techniques, including tile mapping and naming (at least paragraph 59).
Alizadeh-Shabdiz et al. (US 2017/0318418):  discloses techniques for establishing associations between location profiles and beacon profiles.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
03/25/2022